DETAILED ACTION
	
Response to Amendment
Applicant’s amendment filed 01-22-2021 under the After Final Consideration Pilot Program (AFCP 2.0) is acknowledged. Claims 1 and 13 have been amended to recite “…and particles of a non-carbon electronic conductive additive selected from the group consisting of: Ge2O3, RuO2, SnO2…the particles of the non-carbon conductive additive are coated on at least one of the particles of a lithium-ion-accepting and lithium-ion-releasing electrode composition and the particles of the oxide solid-state electrolyte composition”. New claims 26 and 27 have been added. Such amendment changed the scope of the invention and require further search and consideration. Examiner recommends an RCE with the proposed amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729